Order entered December 6, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00825-CV

                         IN THE INTEREST OF W.J.M., A CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-09867

                                            ORDER
       Before the Court is court reporter Janet Saavedra’s December 4, 2018 request for an

extension of time to file the record. We GRANT the request and ORDER the reporter’s record

be filed no later than December 21, 2018.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Saavedra;

Cassandra Anderson, reporter of the IV-D associate court; and, the parties.

                                                      /s/   DAVID EVANS
                                                            JUSTICE